Citation Nr: 1038646	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-29 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1968.  The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that reopened and denied the 
appellant's claim for service connection for the cause of the 
Veteran's death and denied entitlement to eligibility for loan 
guaranty benefits.  The appellant testified before the Board in 
July 2008.  

In a December 2008 decision, the Board denied the appellant's 
claim for service connection for the cause of the Veteran's 
death.  The appellant appealed the Board decision to the United 
States Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Remand, a January 2010 Order of the Court remanded the 
claim for readjudication in accordance with the Joint Motion for 
Remand.  The Board remanded this claim for additional development 
in April 2010 in compliance with the January 2010 Order of the 
Court.  

The appellate issue of basic eligibility of a surviving spouse 
for VA home loan guaranty benefits is the subject of a separate 
Board decision.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  Many years after service, the Veteran developed status 
epilepticus from which he died in January 1976.  That condition 
was not caused by any incident of service and was not manifested 
to a compensable degree within one year following his separation 
from service.

2.  At the time of the Veteran's death, service connection was 
not established for any disability.

3.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially to 
the Veteran's death, or that the cause of death is otherwise 
related to service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause 
or contribute substantially or materially to the Veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2009).  For a service-connected disability to be the 
principal cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b) (2009).  For a 
service-connected disability to constitute a contributory cause, 
it must contribute substantially or materially.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c) (2009).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  A current disability must be related to 
service or to an incident of service origin.  A Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between the Veteran's service and the 
disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as epilepsy, if they are shown to 
be manifest to a degree of 10 percent or more within one year 
following the Veteran's separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).

The Veteran died in January 1976.  The certificate of death 
provides that the immediate cause of death was status epilepticus 
due to or as a consequence of secondary epilepsy due to or as a 
consequence of an old intracerebral hemorrhage with a 
contributory cause of a street mugging in 1970 with chronic 
ethanolism.

The Veteran was not service-connected for any condition prior to 
his death.  Service medical records are void of findings, 
complaints, symptoms, or diagnoses attributable to any epileptic 
disorder.  While an August 1965 enlistment examination report did 
not include neurologic clinical findings, the January 1968 
separation examination report shows a normal neurologic clinical 
evaluation.

VA treatment records dated from February 1972 to July 1974 show 
that the Veteran was diagnosed as having left cerebral 
dysfunction with resultant seizure disorder.  In a March 1974 VA 
medical report, he was treated for a right hemiparesis that was 
either due to a mugging or spontaneous intracranial catastrophe.  
It was noted that he had a two year history of seizures.

The appellant testified before the Board at a central office 
hearing in July 2008.  Testimony revealed, in pertinent part, 
that the appellant had met the Veteran when he was 14 years old, 
at which point he was healthy and strong.  She testified that she 
had married the Veteran when she was 16 years old.  She reported 
that the Veteran complained of suffering from malaria during 
service and experienced chills, fever, headaches, and back and 
knee pain.  She stated that the Veteran complained of chills and 
fever a couple times after service and that he was unable to walk 
for any length of time without being in danger of falling.  The 
appellant asserted that the Veteran had suffered from seizures 
from the time he returned home from service to his death in 1976.  
She testified that the alleged 1971 mugging incident never 
occurred and that the Veteran had never been mugged.  She 
reported that her mother-in-law had purposefully told the coroner 
to record the Veteran's cause of death as a mugging because she 
wanted to hurt her.      

On VA examination in April 2010, a VA examiner reviewed the 
Veteran's entire claims file.  The examiner opined that it was 
less likely as not that any epileptic disorder was incurred in or 
related to the Veteran's service.  The examiner explained that 
there was no evidence of any neurologic disorder, to include a 
seizure disorder, in the Veteran's service medical records.  The 
examiner reported that there were no progress notes relating to a 
neurologic disorder and that the Veteran had never had a 
documented seizure during service.  The examiner further noted 
that the Veteran's January 1968 separation examination was 
negative for any neurological complaints or findings.  The 
examiner instead concluded that it was more likely than not that 
the Veteran's epileptic disorder was the result of a post-service 
event.  The rationale was that a July 1974 VA medical record 
indicated that the Veteran was hospitalized for right hemiparesis 
for five months but that it was unclear whether that was due to a 
mugging or spontaneous intracranial catastrophe.  The examiner 
noted that the July 1974 medical report found that the Veteran 
had experienced seizures poorly controlled by phenobarbital ever 
since the hospitalization for right hemiparesis. 

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The Board finds that the April 2010 VA medical opinion 
finding no nexus between the Veteran's cause of death and his 
period of service is probative and persuasive based on the 
examiner's comprehensive review of the claims file and thorough 
and detailed rationale.  Additionally, there is no contrary 
competent opinion of record.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the 
Board finds the evidence of record weighs against a finding of a 
direct medical nexus between military service and the cause of 
the Veteran's death.  Thus, service connection for the cause of 
the Veteran's death is not warranted.  In addition, epilepsy was 
not diagnosed within one year of separation, so presumptive 
service connection for the cause of the Veteran's death is not 
warranted.   

The Board has also considered the assertions of the appellant 
that the Veteran's death was related to his active service.  The 
appellant, however, as a layperson, is not competent to give a 
medical opinion on diagnosis or etiology of a disorder.  Bostain 
v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 
183 (1997) (layperson generally not capable of opining on matters 
requiring medical knowledge).  The Board acknowledges that a 
claimant is competent to give evidence about what he or she 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  Therefore, the appellant can testify to that 
which she is competent to observe, such as fever and chills, but 
she is not competent to provide a medical diagnosis for any 
epilepsy or to relate any epilepsy medically to the Veteran's 
service.

In sum, the evidence shows that the Veteran developed status 
epilepticus, which led to his death, many years after service.  
That fatal condition was not service-connected, and the competent 
medical evidence of record is against a finding that the 
Veteran's epilepsy was caused by any incident of service.  The 
weight of the evidence shows that no disability incurred in or 
aggravated by service either caused or contributed to the 
Veteran's death.  As a preponderance of the evidence is against 
the claim for service connection for the cause of the Veteran's 
death, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2006; a rating 
decision in March 2006; a statement of the case in August 2006; 
and a supplemental statement of the case in August 2007.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence in 
the appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the July 2010 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


